CHERRY, J.
(dissenting). I am not able to agree to the prevailing opinion in this case, and the order reversing the judgment. There is substantial evidence in the record supporting the following general statement of facts: The defendant resided at Murray, Utah. His wife died and left him with a boy 9 years old. He had another boy 17 years old, the issue of a former marriage, who lived at Murray with his grandmother.- The defendant contemplated moving away from Murray, and in November, 1921, said to a business associate that his furniture was old and out of date and not worth freight charges to Los Angeles, and that the only way to get anything out of it was to insure it and burn it. In April of 1922 he rented a house on Reed street, Salt Lake City, for $12 per month, moved into it, and hired Mrs. Quinn for his housekeeper. He insured his household goods for $1,200. In August, 1922, the housekeeper left because the defendant was financially unable .to keep her longer. She took a house of her own, about a mile distant, where the defendant later boarded. In the meantime defendant’s older boy, on account of his grandmother’s death, had come to Salt Lake City to live, bringing with him some few articles of furniture. He took up his abode with Mrs. Quinn. The defendant and his nine year old son remained in the Reed house until about October 6, when they arranged for board, and lodging with Mrs. Quinn. On the same day the older son left for California. The Reed street house, containing the insured property, was thus left uninhabited. Articles of furniture belonging to the older son, and not covered by insurance, were removed from the Reed street house and taken to Mrs. Quinn’s as late as one month before the fire. At 2:30 o ’clock a. m. of October 11, 1922, the Reed street house was discovered on fire. Firemen broke through a front door, which was locked, and extinguished the fire. The contents of the house had been partially destroyed. Oil cans, rags, paper, and clothing saturated with kerosene, were scattered about the house. The fire was plainly the work of an incendiary. The defendant had been at the house alone on several evenings preceding the time of the fire. Two evenings before he had borrowed matches from a neighbor, stating as *50an excuse that when his boy was at home he smoked all the time, when the fact was that his boy had gone to California a few days previous, and had not lived at the house for two months. Two days before the fire he had purchased two gallons of coal oil from a nearby grocer in a can similar to one later found in the house. The defendant was present in the house alone at 9 o’clock p. m., a few hours before the fire, and the window blinds were drawn, which a nearby neighbor said was unusual. At about this time a passer-by smelled the odor of burning rags or oil in the vicinity. After the fire the defendant at first denied that he had purchased any coal oil. The following day he admitted it, and said he had bought it to kill bedbugs, etc., and had left it at his boarding place, where it disappeared, without his knowledge, and was not otherwise accounted for.
At the trial defendant denied making the statement before leaving Murray that his furniture was old and out of date, and not worth freight charges, etc., and testified that the property was worth $2,000. lie offered proof by his 9 year old son and the woman with whom he boarded, that he could not have been at the place of the fire after 9 o’clock of the night of the fire. Both of these witnesses were impeached. The defendant contradicted evidence testified to by other witnesses and made more or less plausible explanations of his conduct, and asserted his innocence. There were numerous other circumstances of minor importance disclosed by the evidence. It is not necessary to refer to them.
The jury saw the witnesses, heard them testify, and found a verdict of guilty. The trial judge, who also heard the evidence, refused a new trial. As a matter of law it is not said, and cannot be said, that the evidence is insufficient to sustain the verdict. Whether the case is doubtful or close upon the evidence depends entirely upon the credence given to the testimony of the defendant. If he told the truth, he was not guilty. If he testified falsely, the jury was justified in finding him guilty. The verdict is conclusive that the jury did not believe the evidence of the defendant. That they were the exclusive judges of the matter and acted within their rights cannot be denied. The superior advantage of the trial *51judge and jury in determining facts is the basis for the familiar and well-settled rule that their conclusions on such questions are final. In classic form Judge Lamm, of Missouri, thus states the reasons for the rule:
“Truth does not always stalk boldly forth naked, but modest withal, in a printed abstract in a court of last record. She oft hides in nooks and crannies visible only to the mind’s eye of the judge who tries the case. To him appears the furtive glance, the blush of conscious shame, the hesitation, the sincere or the flippant or sneering tone, the heat, the calmness, the yawn, the sigh, the candor or the lack of it, the scant or full realization of the solemnity of an oath, the carriage and mien. The brazen face of the liar, the glibness of the schooled witness in reciting a lesson, or the itching or overeagerness of the swift witness, as well as the honest face of the truthful one, are alone seen by him. In short, one witness may. give testimony that reads in print, here, as if falling from the lips of an angel of light, and yet not a soul who heard it nisi believed a word of it; and another witness may testify so that it reads brokenly and obscurely in print, and yet there was that about the witness that carried conviction of truth to every soul who heard him testify.”
In tbe face of the concession that the evidence is legally sufficient to sustain the verdict, and knowing that the jury by their verdict expressed a conviction beyond a reasonable doubt, I cannot see the propriety of this court saying that the case is doubtful upon the evidence, when the jury and the trial judge, with their superior advantages, said there was no uncertainty or doubt.
With respect to the supposed errors referred to in the prevailing opinion, it seems clear that the record is such that they are not reviewable on this appeal. The transcript shows the following:
“Mr. King: The district attorney, in the course of his argument, made the statement that, ‘in addition to that, the defendant lied upon the witness stand.’ I except to that as misconduct on his part.
“Mr. Hutchinson: Well, that is my construction of it.
“Argument by Mr. Hutchinson, on behalf of the state, continued, in the course of which he said: ‘Then the two distinct lies that he made to Herbert Leichter.’
“Mr. King: I except to that statement again.
“Mr. Hutchinson: Two distinct untruths—
*52“Mr. King: I make the same exception to the statement of the district attorney.
“Mr. Hutchinson (continuing argument): — that he stated to Mr. Leichter. Taking all those things into consideration, gentlemen, there is only one conclusion, that Mr. Horr burned these premises for the purpose of collecting $1,200 insurance. If a man is innocent there is no need of lying upon material facts which are within his own knowledge, and just transpired a day or two prior.
“Mr. Tobin: I except'to that — that if a man is innocent there is no need of lying about material facts — as misconduct on the part of the district attorney.
“Closing argument by Mr. Hutchinson for the state: in the course of which the following statement was made: ‘In my experience I have seen juries bring in verdicts of “Guilty” on less favorable testimony to the state than this has been.’
“Mr. King: I except to that statement as misconduct of counsel; that jurors brought in verdicts of ‘Guilty’ on less testimony.”
In the case of State v. Woods, 62 Utah,-, 220 Pac. 215, this court, in accordance with well-established principles, said:
“During the closing argument of the district attorney, he made a number of statements which were objected to by the defense. With some slight variations the objection interposed by counsel in each instance was, T object to the remarks of the district attorney and assign it as prejudicial error,’ or T except to the remarks of counsel and assign it as prejudicial error.’ This sort of objection * * * without a proper request for instructions to the jury and a ruling by the court, and an exception reserved at the proper time, presents nothing for review on appeal.”
The Attorney General invokes this rule, and says the .alleged misconduct of the district attorney is not properly before this court for review. I do not know of any good answer to his argument. But, assuming that under the state of the record the alleged errors may be reviewed, I cannot agree to the proposition that it is error for 'a prosecuting attorney to say in argument to the jury that a witness has lied, when his statement is based on evidence. To call a witness a liar during his examination is objectionable for obvious reasons which do not apply to such a charge made in argument. In argument before the jury greater latitude is allowed in criticizing the credibility and character of witnesses than is permissible on examination. This distinction is well defined and recognized. But when there is fair sup*53port in tbe evidence for charging that defendant lied, as there is in the case at bar, the making of the charge in argument is not error, and it is not even improper. An annotation on the whole subject is contained in 4 A. L. R. 414, where many cases are collected and classified. I refer to two recent cases directly upon the point under consideration.
In Fishleigh v. Detroit United Ry., 205 Mich. 145, 171 N. W. 549, it was said in argument concerning a witness that he sat on the witness stand “perspiring with the perspiration of perjury,” and the court reviewing the conduct on appeal said:
“It becomes necessary for us, in considering this question under the rule heretofore announced, to consider the testimony in the case for the purpose of ascertaining whether the argument was clearly unwarranted. If warranted by the record counsel had the right to make it. If a witness for the plaintiff testifies to a state of facts, and a witness for the defendant testifies to an exactly opposite state of facts, and it is upon a subject that there is no reason to say there may be an honest mistake, it is patent that one of the witnesses is not testifying truthfully; and under these circumstances each counsel has the right to argue to the jury that his witness is the truthful one and the other the untruthful one. If in the instant case the record discloses such conflict between the testimony of this witness and that of other witnesses as that the jury in reaching their conclusion would be reasonably required to accept the version of one side, and reject that of the other, it was certainly proper for counsel to insist that his witnesses were truthful and the other untruthful. And we cannot determine for him the form of expression he may use. It is attacks Upon witnesses that were unwarranted by the record that this court has condemned. We are not to determine when considering this question which of the witnesses speaks the truth; we do not see them, know nothing of their appearance or their manner of giving testimony; our province is only to determine whether the attack is unwarranted, whether there is anything in the record from which it may be said that counsel had no basis for the argument, and that it was without justification. * * * We think there was such a conflict between the testimony of this witness and that of others called in the case that we cannot say that the language of counsel was clearly unwarranted and without justification.”
In People v. Dear, 286 Ill. 142, 121 N. E. 615, the court said:
"It is within the scope of a proper and fair argument to ae-*54nounce a defendant as guilty of the crime charged and a witness as guilty of perjury where an inference of such guilt may he fairly inferred from the facts and circumstances shown by the evidence.”
The trial of a person accused of crime is not a pleasing or agreeable proceeding. The subject-matter of investigation is usually base and ugly. Cunning, deceit, and falsehood are frequently encountered and have to be dealt with. If not exposed and overcome, justice fails. The amenities and refinements of polite assemblages cannot, from the nature of the situation, be observed. The occasion calls for plain speaking and the use of direct terms. It is said that the prosecutor has a privilege which he should not abuse. This is fully conceded, but if he cannot call a spade a spade he has no privilege. He does not violate his privilege unless he indulges in vituperation or insult, or makes accusations or insinuations for which there is no support in the evidence.
If the language used by the district attorney was justified and free from legal objection, as I think it was, it cannot be used to support or aggravate any other alleged error, which, without extraneous aid, is insufficient to justify the setting aside a verdict and judgment.
The further statement made by the district attorney that “In my experience I have seen juries bring in verdicts of guilty on less, favorable testimony to the state than this has been” is, I think, too slight a ground upon which to set aside a verdict and grant a new trial. It is, in terms, a statement of a fact, but in essence only an opinion of the prosecutor. It was not an attempt “by a side wind” to get any fact not in evidence before the jury. I suppose it would have been legitimate argument for the prosecutor to have said, “In human experience men act upon less evidence than this in the graver and more important affairs of life;” but there is no substantial difference in the two statements.
It certainly cannot be said absolutely that the statement of a fact in argument which is not in evidence is error. In argument it is legitimate and common to employ comparisons and contrasts, illustrations and anecdotes, drawn from human knowledge and experience, and necessarily resting on extraneous facts. The purpose and intent of the law in this re*55spect is to prevent the introduction by unfair means of facts relating to the merits of the controversy or to the parties or their witnesses. Whether or not the statement of a fact not in evidence exceeds the wide limits of fair debate, depends upon the nature of the fact stated and its natural and probable effect. If it relates to a pertinent or controverted fact, and is calculated to serve the office of evidence, and its natural and probable effect is to influence the decision of a question of fact, it is in violation of the rule. For an attorney to say, as in Latham v. U. S., 226 Fed. 420, 141 C. C. A. 250, L. R. A. 1916D, 1118, that if the train had not been late he would have had another witness to prove a certain controverted point, or, as in Berry v. State, 10 Ga. 511, to insinuate that an accomplice who was not sworn as a witness had corroborated the evidence of defendant’s guilt, are examples of cases which violate the rule, although the conviction in the latter case was affirmed, notwithstanding the error. But the statement made in the ease at bar is not in that class at all. To say that other juries in other cases had found verdicts on less evidence is not furnishing any new or additional evidence of defendant’s guilt. It is only an estimation of the sum of the evidence and its effect. What the evidence was in the other cases referred to was not stated, and the remark of the district attorney amounted to no more than that in his judgment the evidence was sufficient, according to ordinary standards, to justify a conviction.
The correct rule is stated in Cross v. State, 68 Ala. 484, as follows:
“It is only when the statement is of a substantive, outside fact— stated as fact — and which manifestly hears on a material inquiry before the jury, that the court can interfere, and arrest discussion.”
The limit to which the rule is applied is indicated in State v. Busse, 127 Iowa, 318, 100 N. W. 536, where the court said:
“In the closing argument for the state counsel called the jury’s attention to the facts developed upon the trial of murder cases elsewhere. He related a case where a minister had brutally murdered his wife. This was apparently in answer to the argument of the appellant’s counsel that because the appellant was a member of the church he could not he guilty. Again, he related the circumstances of the murder of one friend by another for the purpose of securing *56a pair of shoes, and commented upon the depravity of the murderer. We see nothing in the argument relating to these two cases calling for censure even.”
Comp. Laws Utah 1917, § 9231, provides:
“After hearing an appeal, the court must give judgment without regard to errors or defects which have not resulted in a miscarriage of justice. If error has been committed it shall not be presumed to have resulted in a miscarriage of justice. The court must be satisfied that it has that effect before it is warranted in reversing the judgment.”
I cannot reconcile the prevailing opinion with this statute. Within the rule of the statute, to warrant a reversal of the judgment, it must be said that we are satisfied that the statement of the district attorney resulted in a verdict which would otherwise not have been rendered and thereby produced a miscarriage of justice. That is an impeachment of the jury too severe to be made upon this record. The jury were carefully instructed not to “consider nor be influenced by any statements of counsel or the court as to what the evidence is unless they state it correctly, nor by any statements as to facts which are not shown by the evidence,” and “to consider all of the evidence fairly, impartially and conscientiously,” and “to arrive at your verdict solely upon the evidence adduced before you at the trial.” I think the record supports the conclusion that the jury obeyed the instructions of the court, and found their verdict upon the evidence which was sufficient and satisfactory. I am not “satisfied” that the statement of the district attorney resulted in a miscarriage of justice.
The judgment should be affirmed.